Citation Nr: 0728987	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and BL



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1967.

Service connection was previously denied for PTSD by a 
February 1997 rating decision.  The veteran was notified of 
this decision, including his right to appeal, and he did not 
appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for residuals of a neck injury, and found that new and 
material evidence had not been received to reopen the 
previously denied PTSD claim.  

The RO in Newark, New Jersey, currently has jurisdiction over 
the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the VA claims folder.  
Further, he submitted additional evidence at this hearing 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

The veteran also disagreed with the July 2005 rating 
decision's denial of service connection for prostate cancer.  
However, service connection was subsequently established for 
this disability by a March 2006 decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence does not reflect the 
veteran has a current neck disorder that originated during 
active service.

3.  Service connection was previously denied for PTSD by a 
February 1997 rating decision.  The veteran was notified of 
this decision, including his right to appeal, and he did not 
appeal.

4.  Although the evidence received since the last prior 
denial of service connection for PTSD was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  Service connection is not warranted for a neck disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2005, 
which was clearly prior to the July 2005 rating decision that 
is the subject of this appeal.  He was also sent an 
additional notification letter in March 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter  included the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the March 2005 letter noted the prior denial, explained 
the basis for that denial, that new and material evidence was 
required to reopen the claim, and that such evidence must 
relate to the basis for the prior denial.  In addition, the 
March 2005 letter summarized the legal standard for new and 
material evidence by language which tracks that of the 
pertinent regulatory provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has been 
adequately informed of the pertinent elements regarding his 
new and material evidence claim, as required by the Court's 
holding in Kent.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  Further, as indicated in the 
Introduction, he had the opportunity to present evidence and 
argument in support of his claims at the June 2007 Board 
hearing.  He was also accorded a VA medical examination 
regarding his neck claim in July 2006.  With respect to the 
PTSD claim, under the law, an examination is not required in 
the context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  For these reasons, the Board concludes 
that the duty to assist the claimant has been completed in 
the instant case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Neck Disorder

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a neck disorder.

The veteran essentially contends that he has a current neck 
disorder due to an in-service injury that occurred in 1966.  
He testified that it occurred when several wooden crates fell 
down on him, injuring his shoulder and the back of his neck.

The veteran's service medical records confirm he was treated 
in July 1965 after a box fell on him, resulting in abrasions 
to the right shoulder and back.  However, there was no 
indication at that time of any injury to the neck, nor do the 
service medical records reflect he was otherwise treated for 
neck problems while on active duty.  Moreover, his neck was 
subsequently evaluated as normal on service examinations 
conducted in February 1967 and September 1967.  

The Board further notes that the first competent medical 
evidence of record detailing a neck disorder appears to be a 
May 2006 statement from W. F. K., M.D. (hereinafter, "Dr. 
K"), approximately 39 years after the veteran's period of 
active service.  Granted, Dr. K noted he had been treating 
the veteran for neck problems since April 1988, but that date 
is still decades after separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that Dr. K related in his May 2006 
statement that the veteran reported a history of a neck 
injury while in the military, and that Dr. K felt that he had 
post-traumatic arthritis of the cervical spine related to his 
military "carrier" as the "inciting event."  Dr. K 
subsequently provided a similar opinion in a May 2007 
statement.  Nevertheless, as noted above, there is no 
indication in the service medical records that the veteran 
actually sustained a neck injury or that he was otherwise 
treated for neck problems while on active duty.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative).  Moreover, there is no 
indication that Dr. K actually reviewed the veteran's claims 
folder, to include the service medical records, when 
promulgating his opinions in this case.  In Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents that would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).

With respect to the July 2006 VA medical examination, the 
Board acknowledges that the examiner did state that if the 
veteran did have service-connected neck injury in 1966, then 
his chronic neck pain was at least likely as not caused by 
service-connected injury.  However, the examiner, who noted 
that the claims folder had been reviewed, stated that there 
was no documented injury in the claims folder related to the 
veteran's neck injury.  Moreover, the examiner diagnosed 
chronic neck pain from cervical degenerative disc disease and 
facet joint disease, and stated that it was a very common 
condition amount the veteran's age group.  

Simply put, the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  For the reasons detailed above, there is no 
evidence which supports a finding that the veteran injured 
his neck while on active duty.  As such, any medical nexus 
opinion relating the current disability to service, such as 
those of Dr. K, would not be supported by what actually 
occurred in service.  Further, the July 2006 VA examiner 
indicated that the current neck disorder was consistent with 
and common to people of the veteran's age group.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a neck disorder.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the claim must be denied.


II.  PTSD

As noted above, service connection was previously denied for 
PTSD by a February 1997 rating decision.  The veteran was 
notified of this decision, including his right to appeal, and 
he did not appeal.  Consequently, that decision became final.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.

The Board also notes that service connection was denied for a 
nervous condition (i.e., an acquired psychiatric disorder 
other than PTSD) by a May 1981 rating decision.  The veteran 
was also informed of that decision, including his right to 
appeal, and he did not appeal.  As such, that decision is 
also final.  However, while both claims involve psychiatric 
impairment, the veteran has not contended that he is entitled 
to service connection for an acquired psychiatric disorder 
other than PTSD.  Therefore, only the PTSD claim is presently 
before the Board.


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for PTSD.

The evidence on file at the time of the last prior denial in 
February 1997 included statements from the veteran, his 
service medical and personnel records, and post-service 
medical records which covered a period through 1996.

In pertinent part, the record reflects that the veteran 
contended he had PTSD due to stressors that occurred while 
patrolling the waters of Vietnam, including seeing dead bodes 
in the water and pushing them away from the boat, as well as 
seeing wounded soldiers.  

The veteran's service medical records, including an August 
1967 Medical Board Report and his September 1967 separation 
examination, reflect he was discharged from service due to an 
emotionally unstable personality.  However, he was not 
diagnosed with PTSD at that time.

The veteran's post-service medical records, including a 
December 1980 private medical statement and an April 1981 VA 
medical examination, reflect he was treated for and diagnosed 
with an acquired psychiatric disorder after his separation 
from active duty.  Moreover, a November 1996 VA medical 
examination diagnosed PTSD based upon the stressors the 
veteran reported occurred while on active duty.  

Despite the foregoing, nothing in the evidence then of 
record, to include the service personnel records, 
corroborated the veteran's account of the stressors upon 
which his diagnosis of PTSD was based.  Therefore, the 
February 1997 rating decision denied service connection on 
the basis of no verified stressor(s).

The evidence added to the record since the time of the last 
prior denial includes additional statements and hearing 
testimony from the veteran, a lay statement from his spouse, 
and additional post-service medical records which cover a 
period through 2007.

The Board acknowledges that a May 2007 private psychologist's 
statement diagnoses the veteran with PTSD due to stressors 
that occurred while patrolling the waters of Vietnam.  
However, similar evidence was on file at the time of the last 
prior denial, including the November 1996 VA medical 
examination.  As detailed above, the claim was previously 
denied due to the lack of a verified stressor(s) to support 
the diagnosis of PTSD.  Therefore, this evidence is 
cumulative and redundant of that which was previously of 
record.

In his statements and hearing testimony, the veteran 
maintains that he has PTSD due to stressors that occurred 
while on active duty in Vietnam.  Further, his spouse's lay 
statement attests to the changes in his personality during 
active service.  However, he advanced similar contentions at 
the time of the last prior denial in February 1997.  There is 
still no verification of any of the alleged stressors in the 
evidence received since February 1997.  For example, none of 
the incidents identified by the veteran at his June 2007 
hearing is corroborated by the evidence of record, to include 
the service medical and personnel records.  Without such 
evidence, the Board must find that this evidence is 
cumulative and redundant of that previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.  

There being no other evidence added to the record since the 
last prior denial of service connection for PTSD, the Board 
finds that while the additional evidence was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  In 
short, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  As new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Consequently, the benefit sought on appeal must be 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a neck disorder is 
denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


